OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 June 2022 has been entered.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 01 October 2019. 

Response to Amendment
The Amendment filed 27 June 2022 has been entered. Claims 1, 9, and 11 have been amended; claims 1-13 remain pending; claim 7 remains withdrawn from consideration; and claims 1-6 and 8-13 are under consideration and have been examined on the merits. 
The amendments to the specification have overcome the objection to the specification previously set forth in the Final Office Action dated 26 April 2022 (hereinafter “Final Office Action”). The aforesaid objection has been withdrawn, and the Examiner thanks Applicant for amending as suggested. 
The amendments to the claims have overcome the rejection of claims 9-13 under 35 U.S.C. 112(d) previously set forth in the Final Office Action. The aforesaid 112(d) rejection has been withdrawn.
The amendments to the claims have also overcome the rejection of claims 1-6 and 9-13 under 35 U.S.C. 103 as being unpatentable over Neagu, as evidenced by Toft, previously set forth in the Final Office Action. The Examiner notes the typographical error in the heading of the aforesaid rejection (paragraph 25 of the Final Office Action), which incorrectly stated that only claims 1-6, 9, 11, and 12 were rejected, even though claims 10 and 13 were addressed/rejected therein. The aforesaid 103 rejection has been withdrawn.
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 over Whillock in view of Axrup, as evidenced by the Royal Society of Chemistry, is maintained herein.
It is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f), nor do the claims recite “means for” or other similar generic placeholder language. Rather, the analysis is provided to impart clarity to the record and to facilitate compact and expedient prosecution.
It is noted that the limitation(s) in the claims (relevant claims being 1, 2, 4, 9 and 11) of the microfibrillated cellulose (MFC) layer being laminated or extrusion coated with the thermoplastic polymer constitutes a product-by-process claim limitation. 
Applicant is directed to MPEP 2113(I), which states that even though the aforesaid claims are limited and defined by the process, determination of patentability is based on the product itself. That patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
MPEP 2113(I) also states that the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.
In the instant case, absent factually-supported objective evidence to the contrary (see MPEP 2113(II); 2145), the structure resulting from the process steps (lamination or extrusion coating) is simply the thermoplastic polymer (i.e., a layer of material) being positioned on the MFC layer. Upon review, the specification does not state or indicate otherwise; that is, does not state or suggest any particular distinctive structural characteristic imparted to the claimed packaging material (or the relevant layers) by the claimed process(es). As such, a packaging material of the prior art which exhibits the claimed layer arrangement, but does not recite extrusion coating or lamination, or recites an alternative thereto for forming the layer arrangement, reads on the claimed structured imparted by the processes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt et al. (US 2019/0322428; “Lindstedt”) (newly cited) in view of Andersson et al. (WO 2015/091535; “Andersson”) (newly cited; copy provided herewith).
Axrup et al. (US 2012/0251818; “Axrup”) (prev. cited) is relied upon as an evidentiary reference for the basis of the rejection.
The Royal Society of Chemistry (prev. cited and relied upon; copy previously provided; see Non-Final Office Action dated 22 October 2021 for full citation) is relied upon as an evidentiary reference for the basis of the rejection of claims 6 and 8.
Regarding claim 1, Lindstedt discloses a packaging material (laminate) suitable for forming a retortable package (container) for food [Abstract; 0022, 0077, 0078, 0080, 0187; Figs. 1, 3]. The laminate includes the following layers listed sequentially: outer thermoplastic / pigment coating / base board (core) / thermoplastic / aluminum foil / inner thermoplastic; and may include intervening tie (adhesive or heat-sealable) layers where necessary [0084-0086, 0100, 0104, 0106, 0110-0112, 0124]. The aluminum foil functions as a gas barrier layer, and has a thickness from 5-12 µm (within claimed range of 1.0-20 µm). Lindstedt discloses that the aluminum foil renders the packaging material thermo-sealable by induction sealing [0110, 0143].
Lindstedt does not explicitly disclose a layer of microfibrillated cellulose (MFC) (of at least 60 wt.%) present in the laminate structure, said MFC layer being laminated or extrusion coated with a thermoplastic.
However, Lindstedt explicitly teaches that in addition to the aluminum foil layer, another gas barrier layer may be provided along with the aluminum foil layer, wherein said additional gas barrier layer may be an ethylene vinyl alcohol copolymer (EVOH), a polyamide, or a cellulose or cellulose derivative [0110].
Andersson (references therein to page number listed at the top of each page) discloses a packaging material (laminate) suitable for forming packaging containers for food [Abstract; pp. 1, ln. 25-30]. The laminate includes a core layer; inner and outer heat-sealable thermoplastic layers (i.e., disposed on opposing sides of the core layer); a barrier layer disposed between the inner thermoplastic layer and the core layer; and may additionally comprise a thermoplastic or otherwise bonding layer between the core layer and the barrier layer [pp. 1, ln. 27-30; pp. 2, ln. 3-9; pp. 3, ln. 32-33; pp. 4, ln. 30-33; pp. 5, ln. 1-30; pp. 6, ln. 7-30]. Andersson discloses that the barrier layer is an oxygen barrier layer that may be an aluminum foil having a thickness between 3-15 µm; and that an adhesive may be utilized to facilitate the adhesion thereof to the inner thermoplastic layer [pp. 7, ln. 10-19; pp. 9, ln. 1-5] (i.e., substantially similar/identical to that of Lindstedt, as is well-recognized in the art). 
Andersson teaches that in the alternative to aluminum foil, a polyamide, EVOH copolymer, or MFC may be utilized as the barrier layer, where MFC provides good oxygen barrier properties and are at the same time bio-based to 100% [pp. 12, ln. 30-33; pp. 13, ln.1-7]. Thus, Andersson reasonably teaches/recognizes the functional equivalency between polyamide, EVOH copolymer, and MFC in forming oxygen barrier layers for food packaging laminates (see MPEP 2144.06(II); 2144.07). 
Lindstedt and Andersson are both directed to laminates which include oxygen barrier layers and heat-sealable thermoplastic inner and outer layers (amongst other layer similarities), said laminates suitable for use in forming food packaging materials, specifically containers. 
Given that Lindstedt explicitly teaches that a cellulose or cellulose derivative (or EVOH or polyamide) may be utilized with the aluminum foil layer in forming the oxygen barrier of the laminate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized MFC in combination with the aluminum layer, as MFC would have been recognized as (i) suitable for use as the additional oxygen barrier layer formed from cellulose or a cellulose derivative (see MPEP 2144.07) as taught by Andersson and (ii) a functionally equivalent oxygen barrier layer to EVOH and polyamide polymers (see MPEP 2144.06(II)) as taught by Andersson; and/or in order to benefit from good barrier properties, as taught by Andersson, or to have utilized a bio-based material, as taught by Andersson (thus reducing the overall carbon footprint of the laminate relative to choosing EVOH or polyamide as the additional oxygen barrier layer). 
Per the aforesaid modification, and given that Lindstedt specifies that the oxygen barrier (i.e., the combination of aluminum foil and the additional material) is located between one of the two outer thermoplastic layers and the core layer, the layer arrangement can be positioned one of two ways (with intervening adhesive/bonding layers where necessary – not included hereafter for simplicity): (1) outer thermoplastic / pigment coating / base board (core) / thermoplastic / aluminum foil / MFC / inner thermoplastic; or (2) outer thermoplastic / pigment coating / base board (core) / thermoplastic / MFC / aluminum foil / inner thermoplastic, where it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have chosen from either of the two layer arrangements (see MPEP 2143(I)(E)). 
Given that Andersson does not require nor suggest other components necessarily present with the MFC in the layer/for deposition therefor, nor does Lindstedt, it logically flows that the layer would have been defined by 100 wt.% of the MFC, of which is within the claimed range of at least 60 wt.%. Further, as evidenced by Axrup [0023], one of ordinary skill in the art prior to the effective filing date of the invention would have recognized MFC as being nominally very thin, specifically on the order of approximately 20 nm, and having a typical length of between 100 nm and 10 µm, thereby meeting the definition of microfibrillated cellulose as set forth in Applicant’s specification [pp. 4, ln. 20-22]. 
In either layer arrangement of the laminate (i.e., (1) or (2)) set forth above in paragraph 28, the MFC layer is disposed on/adjacent to a thermoplastic layer, of which reads on the limitations in claim 1 of “laminated or extrusion coated with a thermoplastic polymer” (see Claim Interpretation Section set forth above). Additionally or alternatively, as cited/disclosed above, Lindstedt teaches that intervening thermoplastic bonding layers may be utilized where necessary [0112].
The laminate of Lindstedt, as modified above, reads on all of the limitations of claim 1. 
Regarding claims 2-5, as set forth above in the rejection of claim 1, either layer arrangement (1) or (2) reads on the limitations of the MFC layer being laminated (claim 2) or extrusion coated (claim 4) with the thermoplastic polymer. Further, Lindstedt discloses that the corresponding thermoplastics are, inter alia, polyethylene [0111, 0112] (claims 3 and 5). 
Regarding claims 6 and 8, as set forth above in the rejection of claim 1, the aluminum layer exhibits a thickness of from 5-12 µm, of which is within the claimed range of 1.0-20 µm. Given that claim 6 is directly dependent upon claim 1, it logically flows, absent factually-supported objective evidence to the contrary, that an aluminum layer within the thickness range specified by claim 1 would also be within the grammage range (1-30 g/m2 packaging material) specified by claim 6.
Additionally or alternatively, as set forth above in the rejection of claim 1, the aluminum foil layer exhibits a thickness of 5 to 12 µm. Through simple calculation given (i) the density of aluminum of 2.7 g/cm3 (2,700 kg/m3) as evidenced by the Royal Society of Chemistry [pp. 1]; (ii) the approximation of the aluminum foil layer as a rectangular prism exhibiting a length (l), width (w), and height (h), wherein volume (V) thereof is V=lwh and the surface area (SA) thereof is SA=2(wl + hl + hw); (iii) the assumption that l = 1 m and w = 1 m (i.e., per m2 packaging material as claimed); (iv) where h = 5 µm (0.000005 m); and (v) the conversion factor of 1000 g in 1 kg; the amount of aluminum (i.e., mass) per unit area (m2) is determined by [(density)·(conversion factor)·(V)·(1/SA)]. As such, using the aforesaid h value in accordance with the lowest value disclosed by Lindstedt for the thickness of the aluminum foil layer, the amount of aluminum in g/m2 (packaging material) is calculated to be approximately 6.75 g/m2. At the maximum thickness value (12 µm, i.e., h = 0.000012), the amount of aluminum is calculated to be approximately 16.20 g/m2. Thus, the range of 6.75 g/m2 to 16.20 g/m2 packaging material calculated from the thickness range for the aluminum foil disclosed by Lindstedt overlaps with and renders prima facie obvious the claimed ranges of 1 to 30 g/m2 (claim 6) and 3 to 10 g/m2 (claim 8), respectively (see MPEP 2144.05(I)). 
Regarding claim 9, as set forth above in the rejection of claim 1 (see at least paragraph 28), the laminate layer arrangement (1) of the laminate of Lindstedt, as modified, specifically: outer thermoplastic / pigment coating / base board (core) / thermoplastic / aluminum foil / MFC / inner thermoplastic, reads on all of the limitations of claim 9.
Regarding claims 11 and 12, as set forth above in the rejection of claim 1 (see at least paragraph 28), the laminate layer arrangement (2) of the laminate of Lindstedt, as modified, specifically: outer thermoplastic / pigment coating / base board (core) / thermoplastic / MFC / aluminum foil / inner thermoplastic, reads on all of the limitations of claims 11 and 12.

Claims 10 and 13, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Lindstedt in view of Andersson (as evidenced by Axrup) as applied to claim 1 and claims 9 and 11, respectively, above, further in view of Jonasson et al. (SE 1351552; “Jonasson”) (newly cited; copy and machine translation provided herewith; translation relied upon for the basis of the rejection).
Regarding claim 10, as set forth above in the rejection of claims 1 and 9, the laminate (1) of Lindstedt, as modified, includes the following layers: outer thermoplastic / pigment coating / base board (core) / thermoplastic / aluminum foil / MFC / inner thermoplastic.
Lindstedt discloses that the pigment coating layer has a grammage of 5-30 g/m2; the base board has a grammage of 70-290 g/m2; the outermost thermoplastic (heat-sealable) layers have a grammage of 20-45 g/m2; and the intervening thermoplastic layer(s) have a grammage of 15-35 g/m2 [0036, 0042, 0089, 0102, 0105, 0111, 0112]. As set forth above in the rejection of claims 6 and 8, the aluminum layer would have exhibited a grammage of approximately 6.75-16.20 g/m2. 
Given that the laminate layer arrangement (1) (which reads on claim 9) includes two outer thermoplastic layers, the pigment coating, the base board, the aluminum foil, and an (at least one) intervening thermoplastic layer (before MFC grammage is factored in), the grammage range thereof is determined through simple calculation (based on the aforesaid ranges for the individual layers) to be 136.75-461.2 g/m2.
Lindstedt and Andersson are silent regarding a grammage for the MFC layer.
Jonasson discloses a packaging material (laminate) for a container for food and liquids [pp. 1]. The laminate includes a core paperboard layer; outermost thermoplastic layers sandwiching the core layer; and at least one gas barrier layer formed from MFC between one of the outermost thermoplastic layers and the core layer (may also include an EVOH or polyamide gas barrier layer) [pp. 2, 3]. Jonasson discloses that the MFC layer can function as a replacement (in terms of gas barrier) for non-renewable inorganic materials such as aluminum foil [pp. 2]. 
Jonasson teaches that as the thickness of the MFC layer increases, the oxygen transmission therethrough decreases [pp. 3], i.e., a reasonable teaching that the thickness (and thus mass per unit area, i.e., grammage) of the MFC layer is a variable having a direct effect on the gas barrier properties of the laminate into which it is included as a layer. Jonasson discloses a thickness range of the MFC layer of from 1-3 µm [see pp. 7 of the original copy – x-axis of graph].
Lindstedt and Jonasson (as well as Andersson; noted all commonly owned by Tetra Laval) are directed to paperboard-based laminate packaging materials for forming containers for foods and liquids, of which include gas barrier layers based on cellulosic materials.
Given the substantial overlap of the grammage of the laminate (1) of Lindstedt, as modified (i.e., 136.75-461.2 g/m2) prior to factoring in the MFC gas barrier layer grammage relative to the claimed range (i.e., 180-500 g/m2); given that Jonasson teaches that the thickness of the MFC layer has a direct effect on the gas barrier properties of the laminate; and in view of MPEP 2144.05(II) – “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”; “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”, it would have been obvious to one of ordinary skill in the art (and well within the ambit thereof) prior to the effective filing date of the invention to have utilized any MFC layer thickness, such as 1-3 µm as disclosed by Jonasson (and thus, grammage; e.g., starting from as little as possible to reduce cost) corresponding to a baseline degree of gas barrier performance, and to have increased and/or decreased said thickness in order to determine/achieve the optimum/desired gas barrier performance in view of cost as a tradeoff, or based a on pre-determined end-use application/requirement (e.g., potable perishable liquid versus non-perishable food item).
In view of the foregoing modification, and (again) given the initial grammage range of 136.75-461.2 g/m2 of the laminate (prior to factoring in and alteration of the MFC layer thickness) rendering prima facie obvious the claimed range of 180-500 g/m2, the laminate (1) of Lindstedt, as modified (inclusive of the MFC thickness and alteration thereof), would have exhibited a grammage which would have overlapped/encompassed or been within the claimed range; and/or the claimed range would have been recognized as an obvious variant of the overall grammage of the laminate of Lindstedt, as modified, thereby reading on the limitations of claim 10.
Alternatively, or said in another way: given that Applicant’s specification does not assert or demonstrate any criticality as it relates to the grammage of the MFC layer, even if one of ordinary skill in the art had minimized the thickness of the MFC layer (and thus the grammage thereof), and in view of the disclosed grammage ranges (in Lindstedt) for each of the layers other than the MFC layer, it would have been well within the ambit of one of ordinary skill, prior to the effective filing date of the invention, to have selected grammages of the others layer(s) of the laminate (e.g., base board, thermoplastic layer(s)) which would have amounted to a total grammage of the laminate (inclusive of the MFC layer grammage) which would have necessarily been within the claimed range, thereby rendering the claimed range an obvious variant (see MPEP 2144.07; 2112(V); 2112.01(I); 2144.05(I)). 
Regarding claim 13, the rejection of claim 10 above reads on the limitations of claim 13 in the same manner(s), given that laminate (2) of Lindstedt, as modified, set forth above (reads on the limitations of claim 11), includes the same number and types of layers as laminate (1) (upon which the rejection is based), with the difference being the ordering of the MFC and aluminum foil layers simply being reversed. 

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whillock et al. (US 3,972,467; “Whillock”) (prev. cited) in view of Axrup.
The Royal Society of Chemistry is relied upon as an evidentiary reference for the basis of the rejection of claims 6 and 8.
Regarding claim 1, Whillock discloses a paperboard laminate for containers for bulk packaging of liquids, syrups, and pastes [Abstract; col 1, 5-10; col 2, 49-62; Figure 2]. Specifically, as shown in Figure 2 of Whillock, the laminate includes layers 21-27, where layer 21 forms the outer surface, and layer 27 forms the inner surface (of the container formed from the laminate) [col 6, 67-68; col 7, 1-10]. The layer arrangement of the laminate and materials thereof (disclosed therein as suitable for use in each of the layers) are as follows: polyethylene layer (21) / paperboard layer (22) / polyethylene layer (23) / high strength polymer film (24) / polyethylene layer (25) / aluminum foil layer (26) / polyethylene layer (27) [col 3, 27-40, 54-64; col 4, 1-4, 48-50; col 5, 1-8, 19-24, 41-68; col 6, 1-53]. The high strength polymer film may be nylon having a gas barrier coating thereon, but said gas barrier coating is not necessarily required [col 4, 1-5].
The aluminum foil layer (26) exhibits a thickness of 0.00025 in. to about 0.001 in. [col 6, 30-35], i.e., 6.35 to about 25.4 µm, of which overlaps with and thereby renders prima facie obvious the claimed range of 1 to 20 µm (see MPEP 2144.05(I)). Given the significant overlap of the disclosed and claimed ranges, in the absence of factually-supported objective evidence to the contrary, there is a reasonable expectation that the aluminum foil layer having the aforesaid thickness would have been capable of rendering the packaging material heat sealable by induction (see MPEP 2112(V); 2112.01(I)). 
Whillock explicitly states that the particular layer arrangement is not critical, and that additional layers and different arrangements may suitably be utilized [col 6, 54-58]. 
Whillock is silent regarding the presence of a layer comprising at least 60 wt.% MFC being present in the laminate, and thus silent regarding the aforesaid MFC layer being positioned next to a thermoplastic polymer (i.e., laminated or extrusion coated with a thermoplastic polymer). 
Axrup explicitly teaches that the combination (i.e., layered material, laminate) of a first paperboard layer, a second layer comprising microfibrillated cellulose (100 wt.%), and a third layer comprising a polymer (arranged in the stated order), imparts excellent barrier properties to the substrate [0010, 0011, 0019, 0021]. The polymer (of the third layer) is preferably polyethylene [0012]. The laminate provides a barrier against liquids, vapors, grease, etc.; and is suitably used as a food or liquid package [0014, 0018]. 
Axrup also teaches that the addition of the MFC layer to a paperboard layer makes the surface of the paperboard layer denser by covering spaces between fibers of the paperboard, thereby also smoothening the surface. The aforesaid improvement in densification and smoothness improves the adhesion of the polyethylene and smoothens the polyethylene surface, thereby resulting in less pinholes or other irregularities [0020]. The addition of the MFC layer between the paperboard and polyethylene increases the flexibility and thus also the strength of the laminate during creasing and folding [0021] (i.e., shaping required to form the laminate into a container or other packaging article).
Whillock and Axrup are directed to paperboard laminates and packaging containers for liquids formed from said laminates.
Given that Whillock explicitly states that additional layers may be included in the laminate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the MFC layer, taught by Axrup, adjacent the paperboard layer (22) of the laminate (on one or both sides), in order to have densified and smoothened the surface of the paperboard to increase adhesion of the polyethylene layer(s) (21) or (23), to reduce pinholes and irregularities (thereby increasing the integrity of the container), and to increase the flexibility and strength of the laminate during creasing and folding (i.e., during forming/shaping of the laminate into the container).
The laminate of Whillock, per the modification above, would have comprised the following layer structure (though not limited thereto; listed herein to illustrate and render clear the basis of the rejection): polyethylene layer (21) / paperboard layer (22) / MFC layer (mod) / polyethylene layer (23) / high strength polymer film (24) / polyethylene layer (25) / aluminum foil layer (26) / polyethylene layer (27). The MFC layer reads on at least 60 wt.% microfibrillated cellulose, given that no other components are required. The MFC layer would have been coated or laminated with polyethylene layer (23), of which reads on the limitations of claim 1. As evidenced by Axrup, one of ordinary skill in the art would have recognized MFC [0023] as being within the definition set forth by Applicant [pp. 4, ln. 20-22]. As such, the laminate of Whillock, as modified above, reads on all of the limitations of claim 1.
Regarding claims 2-5, the rejection of claim 1 above, in view of the Claim Interpretation section set forth at the beginning of the Office Action, reads on all of the limitations of claims 2-5. That is, polyethylene layer (23) being positioned adjacent to and disposed directly on the MFC layer reads on the structure imparted by the product-by-process limitations, the positioning of said layer(s) as claimed, and the thermoplastic polymer being polyethylene.
Regarding claims 6 and 8, as set forth above in the rejection of claim 1, the aluminum foil layer (26) exhibits a thickness of 6.35 to about 25.4 µm. Through simple calculation given (i) the density of aluminum of 2.7 g/cm3 (2,700 kg/m3) as evidenced by the Royal Society of Chemistry [pp. 1]; (ii) the approximation of the aluminum foil layer as a rectangular prism exhibiting a length (l), width (w), and height (h), wherein volume (V) thereof is V=lwh and the surface area (SA) thereof is SA=2(wl + hl + hw); (iii) the assumption that l = 1 m and w = 1 m (i.e., per m2 packaging material as claimed); (iv) where h = 6.35 µm (0.00000635 m); and (v) the conversion factor of 1000 g in 1 kg; the amount of aluminum (i.e., mass) per unit area (m2) is determined by [(density)·(conversion factor)·(V)·(1/SA)]. As such, using the aforesaid h value in accordance with the lowest value disclosed by Whillock for the thickness of the aluminum foil layer, the amount of aluminum in g/m2 (packaging material) is calculated to be approximately 8.5 g/m2. The aforesaid mass per unit area (g/m2) of the aluminum foil layer at the given thickness value is within the claimed ranges of claim 6 (1 to 30 g/m2) and claim 8 (3 to 10 g/m2), respectively (see MPEP 2144.05(I)).

Response to Arguments
Applicant’s arguments, see Remarks filed 27 June 2022, pp. 6-7, with respect to the rejection of the claims under 35 U.S.C. 103 over Neagu, as evidenced by Toft, previously set forth in the Final Office Action, have been fully considered and found persuasive. The Examiner agrees that the bounds of the aluminum layer of Neagu are outside of the corresponding range recited in claim 1, and that Neagu teaches away from increasing the thickness of said aluminum layer beyond the upper bound disclosed therein. As such, the aforesaid 103 rejection has been withdrawn.
Applicant’s arguments, pp. 7-8, with respect to the rejection of the claims under 103 over Whillock in view of Axrup, have been fully considered and have not been found persuasive – see paragraphs 8 and 9 of the Advisory Action dated 25 July 2022 for the Examiner’s response/position, of which is maintained herein (not repeated for sake of length of the Office Action). 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention, and/or the grounds of rejection set forth herein. It is made of record to facilitate compact and expedient prosecution.
US 2007/0298196 to Petersen et al. – [0014-0016, 0018, 0019, 0029, 0030, 0032, 0034]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782